Woodbury, J.
delivered the opinion of the court.
Our decision in Nottingham vs. Bow supersedes an ell-quiry into some of the points presented by this case. II. P. Wadleigh, when Jiving in Sutton, was more than 7 years old, and therefore able to gain a settlement in his own right(1) It has always been held, in the English books, , . , , ,' . ... that a child, after the above age, whether legitimate or ule-gitimate, may either by service or apprenticeship acquire a new settlement. — D. & E. 116, King vs. Inh. of Off Church. — Burns Jus. 311, (11 th ed.)
The contests there have been, whether the child, when not having gained a settlement in its own right, follows the new settlement obtained by its parents(2). But it is unnecessary to state what would be our opinion had the father of Wadleigh been living when the son resided in Sutton. For he, having been dead some years, the son was released from parental controul. ’Tis true, he had a guardian ; but a guardian, though in loco parentis as to a few purposes, has no absolute controul over the person or services of the ward, unless the ward be a lunatick. Nor is there any obligation on the part of either to support the other. A guardian may be appointed during the life of the parents :(3) but it was never suggested that the child’s settlement would thus be affected. Nor is it material whether the ward can in common cases be removed from the guardian ; for a person’s being irremovable will not prevent him from getting a settlement under our statutes, if he is emancipated and not warned out within a year, nor embraced within some part of the proviso(4) H. P. Wadleigh, however, was not warned out of Sutton, nor was he within any part of the proviso, unless sent there “ for education”(5) But he did not go to school — nor was he bound by indentures to a trade. It is not necessary to decide whether working in the employment of husbandry would in any case come within the above exception; because it is well settled, in relation to the other point, that a binding out is invalid for the purpose of gaining *266a settlement, unless the contract be in writing(6) The re-sou¡ t00¡ por tilese decisions seems satisfactory ; for without such indentures the legal controul over the child's person is . i i not changed.
The paupers, therefore, are settled in Sutton; and the .. verdict must be set aside.

Let the plaintiff's become nonsuit.


<i) 3 a™, j. 308, “ Poor set-tiemmt mtk p&


<2) 3 J>- *t E®J;7r3 s" c'4oL



^ Mr->




 7M-R-3-



 Nottingham vs. Bow, ante.


 Lyndeboro v. Milford, Hills. 1807— 3 D. & E., 353, Kings vs. The Inhab. of Edgeworth: 5 Mod. 328 - Burns Jus. Poor Set. Burr. S. C. No. 94, 102, 104, 173, &c.